1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN SCALIA,                                  )   Case No.: 1:17-cv-01097 - LJO - JLT
                                                   )
12                 Plaintiff,                      )   ORDER CLOSING THE ACTION AS TO
                                                   )   DEFENDANTS SWANSON, MILLER AND
13          v.                                     )   ALLEN
                                                   )   (Doc. 53)
14   COUNTY OF KERN, et al.,                       )
                                                   )
15                 Defendants.                     )
                                                   )
16
17          Counsel have stipulated to dismiss the action as to defendants Joel Swanson, Misty Miller and
18   Randi Allen with each side to bear their own fees and costs. (Doc. 53) Thus, according to Federal
19   Rules of Civil Procedure Rule 41, the Clerk of Court is DIRECTED to close this action as to
20   defendants Swanson, Miller and Allen only.
21
22   IT IS SO ORDERED.

23      Dated:    March 13, 2019                             /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
